NICHOLAS G. VASKOV
City Attorney
Nevada Bar No. 8298
NANCY D. SAVAGE
Assistant City Attorney
Nevada Bar No. 392
240 Water Street, MSC 144
Henderson, NV 89015
(702) 267-1200 Telephone
(702) 267-1201 Facsimile
nancy.savage@cityofhenderson.com

Attorneys for Defendants
Matthew Murnane, Rudy Viscaino
Max Pilz and City of Henderson

                            UNITED STATES DISTRICT COURT

                                      DISTRICT OF NEVADA

 AVORY PETERMAN;                                    UNITED STATES DISTRICT COURT
                                                    CASE NO.: 2:19-cv-01400-GMN-DJA
                         Plaintiff,

 v.                                                 STIPULATION AND ORDER TO
                                                    WITHDRAW DEFENDANTS’ MOTION
 CITY      OF    HENDERSON;       MATTHEW           TO DISMISS [ECF No. 5]
 MURNANE, an individual; RUDY VISCAINO,
 an individual; MAX PILZ, an individual; DOES
 I-V, inclusive; ROE I-V, inclusive; DOE
 GOVERNMENT ENTITY EMPLOYEES; ROE
 GOVERNMENT ENTITY; DOE VEHICLE
 DRIVER; and ROE VEHICLE DRIVER,

                         Defendants.

       Defendants City of Henderson, Matthew Murnane, Rudy Viscaino and Max Pilz

(“Defendants”), by and through their attorney, Nancy D. Savage, Esq., Assistant City Attorney for

the City of Henderson; and Plaintiff Avory Peterman (“Plaintiff”), by and through her attorneys, G.

Dallas Horton, Esq. and David L. Thomas, Esq. of the law firm of G. Dallas Horton & Associates,

///

///


                                                1
   Case 2:19-cv-01400-GMN-DJA Document 9 Filed 09/05/19 Page 2 of 2


and stipulate that Defendants’ Motion to Dismiss [ECF No. 5] filed on August 15, 2019, shall be and

is hereby withdrawn.

DATED this 5th day of September, 2019.               DATED this 5th day of September, 2019

CITY OF HENDERSON                                    G. DALLAS HORTON & ASSOCIATES


/s/ Nancy D. Savage                                  /s/ David L. Thomas
NANCY D. SAVAGE                                      G. Dallas Horton, Esq.
Assistant City Attorney                              Nevada Bar No. 5996
Nevada Bar No. 392                                   David L. Thomas, Esq.
240 Water Street, MSC 144                            Nevada Bar No. 3172
Henderson, Nevada 89015                              4435 South Eastern Avenue
                                                     Las Vegas, Nevada 89119

Attorney for Defendants                              Attorneys for Plaintiff
City of Henderson, Matthew Murnane,                  Avory Peterman
Rudy Viscaino and Max Pilz



                                             ORDER

       IT IS SO ORDERED.

       Dated this ____
                    9 day of September, 2019.




                                            Gloria M. Navarro, District Judge
                                            UNITED STATES DISTRICT COURT




                                                2
